DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Claims 1-20 are pending. Claim 1 is in independent forms.

Priority
3. 	Foreign priority has been claimed to CN application # 201710800793.9 filed on 09/26/2017.

Information Disclosure Statement
4. 	The information disclosure statements (IDS's) submitted on 03/25/2020 and 06/03/2020 are in compliance with provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
5. 	The drawing filed on 03/25/2020 is accepted by the examiner.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 9 recites : “a system for data ownership confirmation based on encryption, comprising: a public key management module and an ownership confirmation module, wherein the public key .
Claim 1 recites: “a method for data ownership confirmation based on encryption, comprising the following steps: 
determining….
encrypting….”
Claim 9 recites data ownership confirmation based on encryption. Claim 1 also recites a data ownership confirmation based on encryption in the preamble. When claim 1 is rejoined with claim 9, the whole claim creates any antecedent basis issue. Appropriate correction is necessary.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 9, 11, 13, 15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
7.	Claims 9, 11, 13, 15, and 17-20 are system claims that recite a public key management module and an ownership confirmation module. The system is not defined as hardware in the specification. Under broadest reasonable interpretation, examiner considers all of them as per se do not fit within recognized categories of statutory subject matter. 
The claims 9, 11, 13, 15, and 17-20 recites “a system” without reciting any hardware
component or structure. The preamble recites “system” but the system cannot be implemented in software or tangible component. If the system is considered as machine, then the machine needs to consist of some concrete part or structure which is absent in the claim. See MPEP § 2106.
Regarding claim 10, 12, 14, and 16 they are dependent claims dependent on claims 9, 11, 13, 15, and 17-20  accordingly that have inherited the deficiencies of the parent claims and have not resolved the deficiencies. Therefore they are rejected based on the same rationale as applied to the parent claim 9, 11, 13, 15, and 17-20  above.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 1-2 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Engels et al. US Patent Application Publication No. 2015/0134552 (hereinafter Engels) in view of White US Patent Application Publication No. 2017/0169250 (hereinafter White).
Regarding claim 1, Engels discloses  a method for data ownership confirmation based on encryption, comprising the following steps: 
(see Engels Fig. 10, par. 0162-0163, When the current ownership status of the item is determined to be unassigned, open, or otherwise available, the process 700 may proceed to step 712 at which the system may determine if the request is valid); and 
“if the data can be open to the public, encrypting, by a data owner, the data by using a private key of the data owner to complete ownership declaration, and ending a process” (see Engels par. 0124, 0163, At step 604, the tagging device may encrypt the challenge data in the challenge message. In an embodiment, the tagging device 112 may use a private key stored in the tagging device to encrypt the challenge data. When the request is determined by the system to be invalid, the process 700 may proceed to step 714 and end); or if the data cannot be open to the public, proceeding to step B” and 
Engels does not explicitly discloses  B) determining whether the data can be shared; and 
if the data cannot be shared, encrypting, by the data owner, the data by using a public key of the data owner to complete data protection, and ending the process; or if the data can be shared, proceeding to ownership declaration and protection steps. 
However, in analogues art, White discloses determining whether the data can be shared (see White par. 0051, the owners private data comprises data that an owner determines may be shared a subsequent owner of the appliance. In some embodiments, each owner of the appliance may add owners private data to the appliance); if the data cannot be shared, encrypting, by the data owner, the data by using a public key of the data owner to complete data protection, and ending the process (see White pars. 0050, 0081, the owner private data may comprise data that the single owner determines should not be shared with other parties, including any subsequent owner of the appliance, where the public key is utilized to encrypt first owner private data 210).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of White into the system of Engels in order to 

Regarding claim 2, Engels in view of White discloses the method for data ownership confirmation based on encryption according to claim 1, 
Engels further discloses wherein the ownership declaration and protection steps are own ownership declaration and protection steps, and the own ownership declaration and protection steps are as follows: “encrypting, by the data owner, the data by using the public key of the data owner to complete data protection” (see Engels par. 0126, The authentication server 170 may encrypt the second challenge data to create a second response message comprising the encrypted second challenge data. The second challenge message may be encrypted using the key retrieved in step 612. When a private key is used to sign the challenge data in step 604, the key retrieved in step 612 may be a public key, and the second challenge message may be encrypted using the public key. This information may then be sent to the reading device 120 from the authentication server 170 in step 616); and “determining whether data ownership needs to be declared” (see Engels par. 0042, the server provides for the declaration of an owner of the object and for the transfer of ownership of the object); and if data ownership does not need to be declared, ending the process” (see Engels par. 0162, At step 708, the system may determine if a current owner exists for the item. For example, the authentication system may retrieve the ownership records or ownership pedigree for the item to determine if the current owner is unassigned or comprises an identifier for a registered user. If a current owner is identified for the item, the process may proceed to step 710 and end); or if data ownership needs to be declared, encrypting, by the data owner, the data by using the private key of the data owner to complete ownership declaration. 

Regarding claim 9, a system for data ownership confirmation based on encryption, comprising: a public key management module and an ownership confirmation module, wherein the public key management module identifies and determines an identity of a data owner and/or an identity of a data agent, and confirms a correspondence between the data owner and a public key; and the ownership confirmation module implements data ownership confirmation and data protection by using the method according to claim 1. 
The same rejection applied to claim 1 above applied to claim 9.
Regarding claim 10, Engels in view of White discloses the system for data ownership confirmation based on encryption according to claim 9, 
Engels further discloses an ownership confirmation contract management module, wherein the ownership confirmation contract management module confirms an ownership confirmation sequence of data owners (see Engels par. 0181-0182, When the current ownership status of the item is determined to be assigned to the first user, the process 900 may proceed to step 912 where the system may verify that the second user is a registered and valid user of the system. Once the second user information is provided to the authentication application, the second user information may be sent to the authentication system for confirmation that the second user is a registered user of the system. When the second user is verified as a registered user of the system, the process 900 may proceed to step 916 where the second owner is set as the new owner of the item). 

Regarding claim 11, a system for data ownership confirmation based on encryption, comprising: a public key management module and an ownership confirmation module, wherein the public key management module identifies and determines an identity of a data owner and/or an identity of a data agent, and confirms a correspondence between the data owner and a public key; and the ownership 
The same rejection applied to claim 2 above applied to claim 11.
Regarding claim 12, Engels in view of White discloses the system for data ownership confirmation based on encryption according to claim 11, 
Engels further discloses an ownership confirmation contract management module, wherein the ownership confirmation contract management module confirms an ownership confirmation sequence of data owners (see Engels par. 0181-0182, When the current ownership status of the item is determined to be assigned to the first user, the process 900 may proceed to step 912 where the system may verify that the second user is a registered and valid user of the system. Once the second user information is provided to the authentication application, the second user information may be sent to the authentication system for confirmation that the second user is a registered user of the system. When the second user is verified as a registered user of the system, the process 900 may proceed to step 916 where the second owner is set as the new owner of the item). 

Allowable Subject Matter
8. 	Claims 3-8 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL AMBAYE/Examiner, Art Unit 2433                                                                                                                                                                                                        

/BRANDON S HOFFMAN/Primary Examiner, Art Unit 2433